DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated April 29, 2021 was submitted on June 29, 2021.  Claims 1, 11, 13, 14 and 20 were amended.  Claims 1-20 are currently pending.
The amendments to claims 13 and 14 have overcome the rejections under 35 U.S.C. §112 of these claims (¶¶ 4-5 of the Office Action).  These rejections have therefore been withdrawn.
Applicant's arguments regarding the 35 U.S.C. §103 rejection of claims 1-12 and 15-20 (¶¶ 9-31 of the Office Action) have been fully considered but they are not persuasive and these rejections have therefore been maintained as detailed below.  The limitations added to claims 1 and 20 have also been addressed below.
A new grounds of rejection of claims 1, 3-7, 9 and 12-15 has also been made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-7 and 12-15 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Farnworth et al. (U.S. Patent Application Publication No. 2003/0203158 A1).
Regarding claim 1, Farnworth discloses a three-dimensional object, comprising: a light polymerized body (Abstract of Farnworth, monolithic polymeric housing structure produced using stereolithography); at least one internal chamber residing within the light polymerized body ([0063] of Farnworth, unpolymerized liquid material trapped within structure upon completion of upper layer; FIG. 27, [0081] of Farnworth, unpolymerized liquid material in interior of object), the at least one internal chamber having at least one frangible wall ([0081] of Farnworth, opening formed in walls of structure to enable evacuation of unpolymerized material; wall in which holes is formed in frangible or breakable); and a curable component contained within the at least one internal chamber ([0081] of Farnworth, unpolymerized material in interior of object is curable), wherein the light polymerized body is produced from a polymerizable resin consisting of said curable component by the process of bottom-up or top-down stereolithography ([0082] of Farnworth, structure built from bottom up; claim only requires one of the recited methods).
Regarding claim 3, Farnworth discloses that the curable component is curable by exposure to heat, microwave irradiation, or combinations thereof ([0063] of Farnworth, unpolymerized liquid material can be thermally cured; claim requires only one of the recited curing types).
Regarding claim 4, Farnworth does not specifically disclose that the at least one frangible wall is configured to be broken by an insertable object such that the insertable object makes contact with the curable component contained within the internal chamber.  The walls of the 
Regarding claim 5, Farnworth discloses that the light polymerized body is further curable ([0063] of Farnworth, unpolymerized liquid material can be thermally cured) but does not specifically disclose that when the insertable object is in the internal chamber, the curable component and the light polymerized body form a solid unitary member bonded to the insertable object.
Regarding claim 6, Farnworth does not specifically disclose that the insertable component has an orifice formed therein.  The walls of the structure of Farnworth, however, would necessarily be configured to be broken by an insertable object as recited in claim 6.  The examiner notes that the claim does not specify the dimensions of the object or the conditions under which the object is inserted. 
Regarding claim 7, Farnworth does not specifically disclose that the insertable component further comprises a removeable plug in the orifice.  Claim 7, however, is not directed to the insertable object but rather to the 3D object into which the object can be inserted.  Moreover, claim 7 requires that the frangible wall of the 3D object is configured to be broken by an insertable component as recited in claim 7.  The walls of the structure of Farnworth, however, would necessarily be configured to be broken by an insertable component as recited in claim 7.  The examiner notes that the claim does not specify the dimensions of the object or the conditions under which the object is inserted. And therefore covers insertion of any component under any conditions.
Regarding claim 12, Farnworth discloses that the three-dimensional object comprises an electrical connector, an electronic device housing, a biomedical device, a mechanical device housing, a bushing or gasket, or a fastener (Abstract, [0003] of Farnworth, housing for mechanical or electro-mechanical structures).
Regarding claim 13, Farnworth discloses that the at least one internal chamber and curable component are produced by under-exposing the region defining the internal chamber during said stereolithography ([0081] of Farnworth, unpolymerized liquid material in interior of 3D object).
Regarding claim 14, Farnworth discloses that the light polymerized body, the at least one frangible wall, and the curable component are formed from a single polymerizable liquid ([0081] of Farnworth, 3D object made by polymerizing liquid material; unpolymerized liquid material remains in interior of 3D object after polymerizing).
Claim 9 is rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Farnworth as evidenced by Cibatool MSDS (Ciba Specialty Chemicals Corporation North America, http://www.3dsystems.ru/global/files/materials/5170.pdf).
Regarding claim 9, Farnworth does not specifically disclose that the curable component comprises epoxy.  Farnworth, however discloses using specific resins including Cibatool SL 5170 ([0065] of Farnworth).  As evidenced by Cibatool MSDS, Cibatool SL 5170 resin is an epoxy resin (pg. 1 of Cibatool).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCall et al. (U.S. Patent Application Publication No. 2017/0173872 A1, cited in previous Office Action) in view of Lutz et al. (U.S. Patent Application Publication No. 2011/0152863 A1, cited in previous Office Action).
Regarding claim 1, McCall discloses a three-dimensional object (Abstract of McCall, three-dimensional object), comprising: a light polymerized body (Abstract of McCall, 3-D object made by irradiating a light polymerizable resin); at least one internal chamber residing within the light polymerized body ([0247] of McCall, 3-D object can have an enclosed cavity); wherein the light polymerized body is produced from a polymerizable resin consisting of said curable 
McCall does not specifically disclose that the at least one internal chamber has at least one frangible wall; and a curable component contained within the at least one internal chamber.  McCall, however, discloses that the 3-D object can be an implantable medical device ([0316] of McCall).  Lutz discloses a system for securing a fastener top an implant wherein an adhesive capsule is inserted in a recess in the implant configured to be pierced by a fastener to secure the fastener to the implant (Abstract of Lutz).  Once the capsule is pierced, the adhesive hardens (i.e., cures) ([0047] of Lutz).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the 3-D object of McCall with an adhesive capsule provided in a recess in order to secure fasteners to the 3-D object as disclosed by Lutz.  The adhesive capsule inserted in a recess would be an internal chamber containing a curable component.
Regarding claim 2, Lutz discloses that the 3-D body comprises at least one channel extending inwardly from an outer surface toward the internal chamber and at least a portion of the at least one channel being adjacent to the at least one frangible wall of the at least one internal chamber (see, e.g., FIGS. 1, 11 of Lutz).  The 3-D body of the modified device would be a light polymerized body (Abstract of McCall).
Regarding claim 4, Lutz discloses that the at least one frangible wall is configured to be broken by an insertable object such that the insertable object makes contact with the curable component contained within the internal chamber (Abstract of Lutz).
Regarding claim 5, McCall discloses that the light polymerized body is further curable ([0037] of McCall, 3-D intermediate further cured) such that when the insertable object is in the 
Regarding claims 6 and 7, Lutz does not specifically disclose that the insertable component has an orifice formed therein or that the insertable component further comprises a removable plug in the orifice.  The claims, however, are directed to a 3-D body comprising an internal chamber having a frangible wall configured to be broken by an insertable object (see claim 4).  Moreover, the insertable object is not part of the claimed device.  The adhesive capsules in the modified device can be pierced by an object having an orifice with a removable plug (See FIG. 2 of Lutz, fastener 60a with orifice would pierce capsule).  Accordingly, claims 6 and 7 are unpatentable over McCall in view of Lutz.
Regarding claim 8, Lutz discloses that the at least one channel sized and configured to form an interference fit or a threaded fit with the insertable object (FIG. 2 of Lutz, fasteners 60a, 60b could be sized slightly larger that apertures 26a, 26b thereby forming an interference fit).  The examiner notes that the insertable object is not part of the claim and that the claim merely recites that the channel is configured to form an interference fit.
Regarding claim 10, Lutz discloses that the three-dimensional object comprises two internal chambers, each internal chamber having at least one frangible wall and a curable component encapsulated therein, wherein at least a portion of the at least one channel is adjacent the at least one frangible wall of both internal chambers (FIGS. 6, 9 of Lutz, two or more capsules each of which have a chamber; [0045] of Lutz, adhesive capsule may have 2 chambers).
Regarding claim 11, Lutz discloses that the three-dimensional object comprises two channels, each channel extending inwardly from an opposite outer surface of the light polymerized body toward the internal chamber, wherein the internal chamber comprises two frangible walls and at least a portion of each channel is to adjacent a respective frangible wall (FIGS. 1, 4 of Lutz).
Regarding claim 12, McCall and Lutz each disclose that the three-dimensional object comprises an electrical connector, an electronic device housing, a biomedical device, a mechanical device housing, a bushing or gasket, or a fastener ([0316] of McCall, 3D object may be an implantable medical device; [0001] of Lutz, 3-D object may be an orthopedic implant).  The examiner notes that the claim only requires one of the recited types of objects.
Regarding claim 15, McCall in view of Lutz suggests a method of bonding an insertable object to a three-dimensional object (Abstract, FIG. 2 of Lutz), the method comprising: providing the three-dimensional object of Claim 2 (see analysis of claim 2 above); inserting an insertable object into the at least one channel and breaking through the at least one frangible wall of the at least one internal chamber (FIG. 2 of Lutz); contacting the insertable object with the curable component contained within the internal chamber (FIG. 3 of Lutz).  McCall also discloses curing the light polymerized body ([0037] of McCall, heating or microwave irradiating the 3-D intermediate) and Lutz discloses curing the curable component to bond the insertable object to the three-dimensional object ([0052] of Lutz, adhesive hardens to secure fastener).
Regarding claim 18, Lutz discloses that the three-dimensional object comprises two channels, and the method further comprises inserting a second insertable object into the second channel and breaking through the at least one frangible wall of the at least one internal chamber (FIGS. 1-3 of Lutz).
Regarding claim 19, McCall in view of Lutz suggest a three-dimensional object produced by the method of Claim 15 (See analysis of claim 15 above).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz in view of McCall.
Regarding claim 20, Lutz discloses a kit (FIG. 2, [0001] of Lutz, system for securing fastener to medical implant), comprising: an insertable object (FIG. 2 of Lutz, fastener #60a); and a three-dimensional object (FIG. 2 of Lutz, intramedullary nail #20), the three-dimensional object comprising: a body (FIG. 2 of Lutz, body of intramedullary nail #20); at least one internal chamber residing within the body (FIG. 2 of Lutz, bore #22 of intramedullary nail #20), the at least one internal chamber having at least one frangible wall (FIG. 2 of Lutz, outer casing of adhesive capsule #40 inserted into bore #22); at least one channel extending inwardly from an outer surface of the body toward the at least one internal chamber and at least a portion of the at least one channel being adjacent to the at least one frangible wall (FIG. 2 of Lutz, apertures #26a, #26b); and a curable component encapsulated within the at least one internal chamber (FIG. 2 of Lutz, adhesive contained in adhesive capsule), wherein the three-dimensional object, the curable component, and the insertable object are configured to be cured and bonded together when the insertable object is inserted in the at least one channel (FIG. 3, [0052] of Lutz, adhesive hardens to secure fastener after adhesive capsule pierced by fastener) such that the frangible wall is broken and the insertable object is in in contact with the curable component in the at least one internal chamber (FIGS. 2-3 of Lutz, insertion of fastener #60a punctures outer casing of adhesive capsule #40).
Lutz does not specifically disclose that the 3-D body is a light polymerized body, wherein the light polymerized body is produced from a polymerizable resin consisting of said curable .
Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCall in view of Lutz as applied to claim 1 above and further in view of Trieu et al. (U.S. Patent Application Publication No. 2011/0202091 A1, cited in previous Office Action).
Regarding claim 3, Lutz does not specifically disclose that the curable component is curable by exposure to heat, microwave irradiation, or combinations thereof.  Trieu, however, discloses adhesives for securing a screw to an orthopedic implant wherein the adhesives are curable by applying heat (Abstract, [0062] of Trieu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a heat cured adhesive as taught by Trieu in the capsule of the modified device since Trieu establishes that such adhesives were known to secure screws to implants in medical devices ([0062] of Trieu).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 9, Trieu discloses that the curable component comprises epoxy ([0062] of Trieu).
Regarding claim 16, McCall discloses that curing the light polymerized body comprises exposing the light polymerized body to heat, microwave irradiation, or combinations thereof ([0037] of McCall).  Lutz discloses curing the adhesive (i.e., curable component) ([0052] of .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCall in view of Lutz as applied to claim 15 above and further in view of Russell et al. (U.S. Patent Application Publication No. 2011/0060373 A1, cited in previous Office Action).
Regarding claim 17, Lutz does not specifically disclose that the insertable object comprises a removable plug, and the method further comprises removing the removable plug from the insertable object after the insertable object is inserted into the at least one channel and has broken through the at least one frangible wall of the at least one internal chamber.  Russell, however, discloses a screw for a medical implant wherein a rotational driver is attached to the screw to secure the screw and is removed afterward (FIGS. 7B-7D, [0103]-[0104] of Russell).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the screw and removable driver of Russell in the modified method in order to secure the screw to the implant (FIGS. 7B-7D, [0103]-[0104] of Russell).  The driver blocks an orifice in the screw (FIG. 2A of Russell) and can therefore be considered a plug.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 13 and 14, the closest prior art is to McCall.  McCall discloses a three-dimensional object (Abstract of McCall, three-dimensional object), comprising: a light polymerized body (Abstract of McCall, 3-D object made by irradiating a light polymerizable resin); at least one internal chamber residing within the light polymerized body ([0247] of McCall, 3-D object can have an enclosed cavity); wherein the light polymerized body is produced from a polymerizable resin consisting of said curable component by the process of bottom-up or top-down stereolithography ([0107] of McCall, 3-D object formed by bottom-up or top-down stereolithography).  While Lutz provides motivation to provide the 3-D object of McCall with an adhesive capsule provided in a recess in order to secure fasteners to the 3-D object, none of the cited references teach or reasonably suggest a 3-D object wherein the at least one internal chamber and curable component are produced by under-exposing the region defining the internal chamber during said stereolithography as recited in claim 13 or wherein the light polymerized body, the at least one frangible wall, and the curable component are formed from a single polymerizable liquid as recited in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746